 



Exhibit 10.64
ARDEN REALTY, INC.
2005 – 2009 OUTPERFORMANCE PROGRAM
(Established Under the Third Amended and Restated 1996 Stock Option and
Incentive
Plan of Arden Realty, Inc. and Arden Realty Limited Partnership)
(Effective as of April 1, 2005)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1.     Purposes
    1  
 
       
2.     Definitions
    1  
 
       
3.     Determination of Participant; Award Agreement
    4  
 
       
4.     Corporate Goal: Delivery of Performance Shares; Restriction on Transfer
    4  
 
       
5.     Source of Shares
    6  
 
       
6.     Capital Adjustment
    6  
 
       
7.     Additional Programs
    6  
 
       
8.     Administration
    6  
 
       
9.     Amendment and Termination
    6  
 
       
10.   Headings
    7  
 
       
11.   Incorporation of Plan by Reference
    7  
 
       
Appendix A
       
 
       
Appendix B
       

 



--------------------------------------------------------------------------------



 



ARDEN REALTY, INC.
2005 – 2009 OUTPERFORMANCE PROGRAM
(Established Under the Third Amended and Restated 1996 Stock Option and
Incentive Plan of Arden
Realty, Inc. and Arden Realty Limited Partnership)
(Effective as of April 1, 2005)
PREAMBLE
     WHEREAS, Arden Realty, Inc, (the “Company”) established, and its
shareholders approved, the Third Amended and Restated 1996 Stock Option and
Incentive Plan of Arden Realty, Inc. and Arden Realty Limited Partnership (the
“Plan”), to award equity-based benefits to officers and key employees of the
Company and the Partnership;
     WHEREAS, the Plan provides that Performance Shares may be awarded to such
officers and employees;
     WHEREAS, the Company’s Compensation Committee (the “Committee”) is
responsible for the administration of the Plan, and may, pursuant to the powers
granted to it thereunder, adopt rules and regulations for the administration of
the Plan and determine the terms and conditions of each award granted
thereunder;
     WHEREAS, the Committee is hereby establishing an outperformance program for
2005-2009 (the “Program”) whereby certain designated officers and key employees
will be awarded Performance Shares under the Plan, as set forth in the Program,
following the attainment of the corporate goals set forth in the Program;
     NOW, THEREFORE, effective as of April 1, 2005, the Arden Realty Group, Inc.
2005-2009 Outperformance Program is hereby established by the Committee under
the Plan with the following terms and conditions:
     1. Purpose. The purpose of the Program is to motivate designated officers
and employees of the Company and the Partnership to attain the highest levels of
profitability and growth for the Company and maximize the total return for its
shareholders and to appropriately award such officers and employees for
outstanding performance in meeting such goals.
     2. Definitions.
          (a) “Award” means an award of Performance Shares to a Participant
following the Company’s attainment of the Corporate Goal.
          (b) “Award Agreement” means a written document evidencing the grant to
a Participant of an opportunity to receive an Award, as described in Section 3
of the Plan.

1



--------------------------------------------------------------------------------



 



          (c) “Board” means the Board of Directors of the Company
          (d) “Cause” means “Cause” as such term is defined in a Participant’s
Employment Agreement.
          (e) “Change in Control” means “Change in Control” as such term is
defined in a Participant’s Employment Agreement or, if the Participant and the
Company or Partnership are not parties to an Employment Agreement, as defined in
the Plan.
          (f) “Committee” means the Compensation Committee of the Board, which
Committee has developed the Program and has the responsibility to administer the
Program.
          (g) “Common Stock” means “Common Stock” as such term is defined in the
Plan.
          (h) “Company” means Arden Realty, Inc., a Maryland corporation.
          (i) “Corporate Goal” means the specific performance goal, set forth in
Section 4 hereunder, which must be achieved in order for a Participant to
receive an Award.
          (j) “Disability” means an inability of a Participant to perform duties
resulting in a termination of employment under the Participant’s Employment
Agreement.
          (k) “Director” means a member of the Board of Directors of the
Company.
          (l) “Employment Agreement” means the written agreement (if any)
entered into by a Participant and the Company or the Partnership setting forth
the terms and conditions of a Participant’s employment, as amended from time to
time.
          (m) “Good Reason” means “Good Reason” as such term is defined in a
Participant’s Employment Agreement.
          (n) “Measurement Period” means the period beginning on April 1, 2005
and ending on the earlier of (x) March 31, 2009 and (y) the date of a Change in
Control.
          (o) “Participant” means each of the individuals whose names are set
forth in Appendix A attached hereto as designated to receive an Award Agreement
under the Plan.
          (p) “Partnership” means Arden Realty Limited Partnership, a Maryland
limited partnership.

2



--------------------------------------------------------------------------------



 



          (q) “Performance Share” means “Performance Share” as such term is
defined in the Plan.
          (r) “Plan” means the Third Amended and Restated 1996 Stock Option and
Incentive Plan of Arden Realty, Inc. and Arden Realty Limited Partnership as it
may be amended from time to time.
          (s) “Program” means the Arden Realty, Inc. 2005-2009 Outperformance
Program (established under the Plan), effective as of April 1, 2005, and as it
may be amended from time to time.
          (t) “Share” means a share of the common stock of the Company, par
value $.01 per share.
          (u) “Bonus Pool” mean an amount (if any) equal to six percent (6.0%)
multiplied by (i) the amount by which TRS exceeds the Performance Threshold,
which product shall be (ii) multiplied by the number of Weighted Average
Outstanding Shares.
If TRS does not exceed the Performance Threshold, the Bonus Pool shall be zero.
Further, in no event shall the Bonus Pool be greater than one and one-half
percent (1.5%) of the aggregate Shareholder Value of the Shares outstanding
(which for such purposes shall include the number of Shares which would be
issued upon the redemption for Shares of all Operating Units outstanding and
owned by persons and entities other than the Company and or any subsidiary)
determined as of the last day of the Measurement Period.
          (v) “Morgan Stanley REIT Index” means the Morgan Stanley REIT Index
or, in the event such index shall cease to be published, such other index as the
Committee shall determine to be comparable thereto.
          (w) “Shareholder Value” means the average of the closing prices of one
Share on the New York Stock Exchange (the “NYSE”) (or, if not then listed on the
NYSE, on the principal market or quotation system on which it is then traded)
for the 20 days on which Shares were traded prior to April 1, 2005 or the
20 days on which Shares were traded prior to and including the last day of the
Measurement Period, as applicable. Notwithstanding the foregoing, for purposes
of any Measurement Period ending on the date of a Change in Control, Shareholder
Value shall mean the final price per Share agreed upon by the parties to the
Change in Control.
          (x) “Operating Units” means limited partnership interests in Arden
Realty Limited Partnership, a Maryland limited partnership.
          (y) “Performance Threshold” means the greater of (i) an amount equal
to a deemed increase in Shareholder Value determined as of April 1, 2005 through
the end of the Measurement Period that equates to a 12% annual rate compounded
as of the last day of each calendar year that ends during the Measurement Period
(e.g., Shareholder Value determined as April 1, 2005 times 57.33% if the last
day of the Measurement Period is March 31, 2009) and (ii) an amount equal to a
deemed increase in Shareholder Value determined as of April 1, 2005 through the
end of the Measurement

3



--------------------------------------------------------------------------------



 



Period that equates to a rate equal to 115% of the total return of the Morgan
Stanley REIT Index (expressed as a percentage) over the Measurement Period
(i.e., Shareholder Value determined as of April 1, 2005 times 115% of the
percentage increase in such index (if any) over the Measurement Period).
          (z) “TRS” means total return to shareholders of the Company – a dollar
amount, not less than 0, equal to (i)(A) Shareholder Value determined as of the
last day of the Measurement Period plus (B) the sum of all cash dividends paid
on a Share during the Measurement Period with each such dividend deemed
reinvested, on the ex-dividend date for the dividend, in a fractional Share and
at the opening price of a Share on such ex-dividend date, minus (ii) Shareholder
Value determined as of April 1, 2005. Any fractional Share in which a dividend
is deemed reinvested shall be subject to the adjustments described in Section 6.
The Committee shall give effect to a dividend treated as special or
extraordinary by the Morgan Stanley REIT Index in such manner as the Committee
shall determine to be comparable to the methodology used in constructing such
Index.
          (aa) “Weighted Average Outstanding Shares” means the weighted average
of (i) the Shares outstanding during the Measurement Period (which, for such
purposes shall include the number of Shares which would be issued upon the
redemption by issuance of Shares of all Operating Units outstanding and owned by
persons and entities other than the Company and any subsidiary), calculated as
of the last day of the Measurement Period. Such weighted average shall be
appropriately adjusted by the Committee to reflect any adjustment events
described in Section 6 hereunder.
     3. Determination of Participant; Award Agreement.
          (a) The Committee shall designate certain employees of the Company and
the Partnership to participate in the Program and the percentage of the Bonus
Pool to which each Participant shall be entitled. The Compensation Committee has
considered the recommendations of the Company’s Management in determining the
Participants and their respective percentage allocations as set forth in
Appendix A.
          (b) Each Participant shall be issued an Award Agreement setting forth
the number of Performance Shares to which he or she shall be entitled under
Section 4 hereunder if the Company achieves the Corporate Goal set forth
therein. Each Award Agreement and the Performance Shares which may be awarded
thereunder are subject to the terms of this Program and the Plan.
     4. Corporate Goal: Delivery of Performance Shares; Restriction on Transfer.
          (a) If, for the Measurement Period, the Company’s per-share TRS
exceeds the Performance Threshold, the Company shall deliver to each Participant
the number of shares (rounded down to the nearest whole number) determined by
(i) first multiplying the Bonus Pool by the percentage (but in no event may the
percentage set

4



--------------------------------------------------------------------------------



 



forth next to any one Participant’s name on Appendix A exceed 33 1/3%) and
(ii) then dividing such product by the last average closing price for the
Company’s common stock for the 20 trading days ending on the last day of the
Measurement Period (or by the final price per Share agreed upon by the parties
to the Change in Control, in the case of a Measurement Period ending on the date
of a Change in Control). If there are insufficient Shares then available under
the Plan, the Participant shall receive his or her Award as set forth in
Section 5(b). Except as provided in subsection (c) below, a Participant must be
employed by the Company or the Partnership on the last day of the Measurement
Period in order to receive any Performance Shares under this Program. In the
Committee’s sole discretion it may determine that a Participant’s termination of
employment followed by his or her simultaneous entry into a consulting
relationship with the Company or the Partnership constitutes continuous
employment with the Company or the Partnership, as applicable for purposes of
this Plan.
          (b) Notwithstanding the provisions in subsection (a) above, a
Participant’s Award Agreement shall provide that if, prior to the last day of
the Measurement Period, the Participant (i) dies or terminates employment as a
result of Disability, the Participant (or his estate) shall be entitled to
receive Performance Shares under the Program (if any) as if the Participant had
remained employed by the Company or the Partnership through the end of the
Measurement Period. In addition, if a Participant is employed by the Company or
the Partnership pursuant to an Employment Agreement under which the Participant
is entitled to the vesting of incentive compensation upon his or her termination
for Good Reason or upon termination without Cause, such Participant shall be
entitled to receive Performance Shares (if any) as if the Participant had
remained employed by the Company or the Partnership through the end of the
Measurement Period.
          (c) Within thirty (30) days following the end of the Measurement
Period, the Committee shall provide each Participant with a written
determination of whether the Company has or has not attained the Corporate Goal
for the Measurement Period. Any Performance Shares earned by each Participant
shall be delivered to such Participant on, or as soon as administratively
practicable after, May 15, 2009 (and in any event prior to August 1, 2009),
unless if the Measurement Period ends earlier than March 31, 2009, in which case
the Performance Shares shall be delivered within thirty (30) days following the
last day of the Measurement Period. At the time of delivery of the Performance
Shares the Participant shall be entitled to any dividends that would have been
payable if the Participant had held such shares as of record on April 1, 2009 or
if earlier, the day following the end of the Measurement Period.
          (d) The Performance Shares shall be fully vested upon delivery;
provided, however, that a Participant may not sell, transfer or otherwise
dispose of more than fifty percent (50%) of the aggregate Performance Shares
awarded to such Participant hereunder during each twelve month period beginning
on April 1, 2009 or, if earlier, the day following the end of the Measurement
Period. In the event that the Participant sells, transfers or otherwise disposes
of less the maximum amount allowable in any twelve month period, the limitation
of each subsequent twelve month period shall be increased by the difference
between the number of shares that the Participant was entitled to sell,

5



--------------------------------------------------------------------------------



 



transfer or otherwise dispose of in all such prior twelve months periods and the
number of shares that the Participant actually sold, transferred or disposed of
during such periods. Nothing set forth herein shall prohibit any Participant
from transferring such Shares (i) to a trust or other entity established for the
benefit of such Participant’s family or a private charitable foundation,
provided, however, that such trust, entity or foundation shall be bound by the
limitations set forth above or (ii) in connection with, and as required by the
terms of, a merger, reorganization, acquisition of all or substantially all of
the assets of the Company or a liquidation of the Company.
     5. Source of Shares.
          (a) This Program shall be unfunded, and the delivery of Performance
Shares shall be pursuant to the Plan. Each Participant and beneficiary shall be
a general and unsecured creditor of the Company to the extent of the Performance
Shares determined hereunder, and the Participant shall have no right, title or
interest in any specific asset that the Company may set aside, earmark or
identify as for the delivery of Performance Shares under the Program. The
Company obligation under the Program shall be merely that of an unfunded and
unsecured promise to deliver Performance Shares in the future, provided the
Corporate Goal is met.
          (b) In the event that, at the time delivery of the Performance Shares
is due hereunder, there shall not be sufficient shares then available under the
Plan, the Committee, in its sole discretion, may pay one or more of the
Participants an amount of cash equal to the value of the Performance Shares to
which the Participant was entitled, provided that each Participant shall receive
an amount (whether in shares or cash) equal to the value of his or her Award.
     6. Capital Adjustment. Calculations required under the Program and the
number of shares that may be delivered under the Program shall be adjusted, as
may be deemed appropriate by the Committee and in the manner set forth in the
Plan, to reflect any increase or decrease in the number of issued Shares
resulting from a recapitalization (including a stock split or reverse stock
split), share dividend, or other change in the capitalization of the Company
during the Measurement Period.
     7. Additional Programs. In the event that the Company or the Partnership
employ one or more executives after this Program is established, and the
Committee determines that it will benefit the Company or the Partnership to
allow such executive or executives to participate in a similar plan to the
Program, the Compensation Committee may establish a new program or a program
that tracks this Program for such executive or executives, provided that such
new program shall not reduce the amount to which any Participant is entitled
hereunder.
     8. Administration. This Program shall be administered by the Committee,
which shall have final interpretive and discretionary authority to resolve any
questions arising hereunder.

6



--------------------------------------------------------------------------------



 



     9. Amendment and Termination. The Committee may amend or terminate the
Program, by written resolution, from time to time, as it shall determine,
provided that no amendment or termination of the Program shall adversely affect
any Award Agreement already issued under the Program without the written consent
of any affected Participant.
     10. Headings. The headings of the Sections and subsections of the Program
are for reference only. In the event of a conflict between a heading and the
content of a Section or subsection, the content of the Section or subsection
shall control.
     11. Incorporation of Plan by Reference. The terms and conditions of the
Plan are hereby incorporated by reference and made a part of this Program. If
any terms of the Program conflict with the terms of the Plan, the terms of the
Plan shall control.
IN WITNESS WHEREOF, the Compensation Committee of Arden Realty, Inc. has
executed this agreement effective as of April 1, 2005.

            COMPENSATION COMMITTEE OF
ARDEN REALTY, INC.
      By:   /s/ Carl D. Covitz         Compensation Committee Chairman       
Arden Realty, Inc.   

7



--------------------------------------------------------------------------------



 



APPENDIX A
ARDEN REALTY, INC.
2005 -2009 OUTPERFORMANCE PROGRAM
(Established Under the Third Amended and Restated
1996 Stock Option and Incentive Plan of Arden Realty, Inc. and Arden Realty
Limited
Partnership)

          Name   Percentage  
Richard S. Ziman
    20.0  
Victor J. Coleman
    20.0  
Robert C. Peddicord
    10.0  
Richard S. Davis
    10.0  
David Swartz
    10.0  
Howard Stern
    10.0  
Others
    20.0  
 
     
Total
    100.0 %
 
     

1



--------------------------------------------------------------------------------



 



APPENDIX B
ARDEN REALTY, INC.
2005 -2009 OUTPERFORMANCE PROGRAM
(Established Under the Third Amended and Restated
1996 Stock Option and Incentive Plan of Arden Realty, Inc. and Arden Realty
Partnership)
EXAMPLES 1
Example 1. Performance Threshold Is a 12% Share Increase
A participates in the Arden Realty, Inc. 2005 – 2009 Outperformance Program (the
“Program”). As of April 1, 2005, Arden Realty, Inc. (the “Company”) has
68,416,938 outstanding shares, calculated as follows:

         
Outstanding Company Shares
    66,695,239  
Outstanding Partnership Units
    +1,721,699  
 
     
Total “Shares” Outstanding
    68,416,938  
 
       
Total “Shares” Outstanding
    68,300,000  

For the 4-year period from April 1, 2005 through March 31, 2009 (the
“Measurement Period”), the dividends paid by the Company equal $8.39 per share.
The average closing price per share for the 20 trading days ending April 1, 2005
is $34.97 and the average closing price per share for the 20 trading days ending
March 31, 2009 is $60.00.
Total Return to Shareholder (“TRS”) on one share over the Measurement Period is
calculated as follows:

         
3/31/09 Value of One Share2
  $ 60.00  
+ Dividend over Measurement Period on One Share
    +8.39  
- 4/1/05 Value of One Share
    -34.97  
 
     
 
       
TRS
  $ 33.42  

 

1   THE EXAMPLES SET FORTH IN THIS APPENDIX B DO NOT SHOW THE FULL CALCULATION
OF “TRS” BECAUSE, FOR PURPOSES OF ILLUSTRATION, THEY DO NOT REFLECT THAT EACH
CASH DIVIDEND PAID DURING THE “MEASUREMENT PERIOD” IS DEEMED TO BE REINVESTED IN
A FRACTIONAL NOTIONAL SHARE OF THE COMPANY WHEN ACTUALLY CALCULATING TRS.   2  
AVERAGE CLOSING PRICE FOR THE 20 TRADING DAYS ENDING MARCH 31, 2009.

1



--------------------------------------------------------------------------------



 



In order for the participants in the Program to receive an award of “Performance
Shares” in 2009, the Company must have TRS for the Measurement Period that
exceeds the greater of (i) an amount equal to the increase in the value of a
share over the Measurement Period if it appreciates at 12% annual rate
compounded as of the last day of each calendar year ending in the Measurement
Period (“12% Share Increase”), or (ii) an amount equal to the increase in the
value of a share over the Measurement Period if it appreciates at a rate equal
to 115% of the total return of the Morgan Stanley REIT Index (the “MSRI”) over
the Measurement Period (“115% MSRI Share Increase”). In this example, a 12%
Share Increase is greater than a 115% MSRI Share Increase.
A 12% Share Increase equals the initial value of the share ($34.97) times
57.3519% (1) or $20.056. Thus, TRS for the Measurement Period of $33.42 exceeds
a 12% Share Increase and Participants are entitled to receive Performance Shares
under the Program.
The bonus pool from which the awards to the participants are determined is
calculated as follows:
Because TRS for the Measurement Period exceeds a 12% Share Increase, the
calculation of the bonus pool equals 6% times the TRS for the Measurement Period
that is greater than a 12% Performance Threshold Amount, multiplied by Weighted
Average Outstanding Shares (the number of outstanding shares did not change
during the Measurement Period):
     Initial Bonus Pool Amount = $0.80184 x 68,416,938 shares = $54,859,438
However, the dilution cap is 1.5% of the capitalization of the Company at the
time that the award is made. The market capitalization is $4,105,016,280 and the
dilution cap is $54,859,438.
The Bonus Pool Amount is $61,575,244.
A is entitled to 15% of the bonus pool or 15% x $54,859,438 = $8,228,915. This
amount is converted to shares by dividing it by the average closing price of a
share for the 20 trading days ending March 31, 2009 and rounding down to the
nearest whole share. In this example, the Shareholder Value is $60.00. Thus A
will be awarded 153,675 Performance Shares ($8,228,915/$60.00/share = 137,149
shares).
Example 2. When Performance Threshold is 115% MSRI Share Increase
A participates in the Program. All of the facts in Example 1 are unchanged in
this example except that a 115% MSRI Share Increase exceeds a 12% Share
Increase. The MSRI was 600 as of April 1, 2005 and 960 as of March 31, 2009.
In order for the participants in the Program to receive an award of Performance
Shares in 2009, the Company must have TRS for the Measurement Period that
exceeds the greater

2



--------------------------------------------------------------------------------



 



of (i) a 12% Share Increase or (ii) a 115% MSRI Share Increase, both for the
Measurement Period.
As calculated in Example 1, a 12% Share Increase equals $20.056. The percentage
increase in the MSRI is 60% (the 360-point increase in the MSRI divided by its
600-point level as of April 1, 2005 equals 60%). 115% of the percentage increase
in the MSRI during the Measurement Period is 60% x 115% = 69%. The initial share
price of $34.97 multiplied by 69% to obtain a 115% MSRI Share Increase of
$24.13. Since a 115% MSRI Share Increase is greater than a 12% Share Increase,
the Company must have TRS of greater than $24.13 for participants to receive an
allocation of Performance Shares.
The Company’s TRS on one share of $33.42 exceeds $24.13 and therefore
participants will receive an allocation of Performance Shares.
The bonus pool from which the awards to the participants are determined is
calculated as follows:
The bonus pool equals 6% times TRS for the Measurement Period that is greater
than a 115% MSRI Share Increase times (iii) 68,416,938 shares:
     Initial Bonus Pool Amount = $0.5574 x 68,416,938 shares = $38,135,600.
The dilution cap is 1.5% of the capitalization of the Company at the time that
the award is made. The market capitalization is $4,105,016,280 and the dilution
cap is $61,575,244 which is greater than the $38,135,600 figure determined
above.
The Bonus Pool Amount is $38,135,600.
A is entitled to 15% of the bonus pool or 15% x $38,135,600 = $5,720,340. This
amount is converted to shares by dividing it by the March 31, 2009 value of one
share of $60.00 and rounding down to the nearest whole share. Thus, A will be
awarded 95,339 Performance Shares ($5,720,340/$60.00/share = 95,339 shares).
Example 3. When Change in Control Occurs
A participates in the Program. The total shares outstanding and the value of one
share at April 1, 2005 are the same as in Examples 1 and 2. However, a change in
control occurs when the Company is acquired on March 31, 2008. Because of the
change in control, the Measurement Period will end on March 31, 2008 rather than
March 31, 2009. The Company has paid dividends of $6.20 during the shortened
Measurement Period.
The final price per share agreed upon by the parties to the business combination
is $55.00.
TRS over the Measurement Period on one share is calculated as follows:

3



--------------------------------------------------------------------------------



 



         
3/31/08 Value of One Share
  $ 55.00  
+ Dividends over Measurement Period on One Share
    6.20  
- 4/1/05 Value of One Share
    -34.97  
 
     
 
       
TRS
  $ 26.23  

In order for the participants in the Program to receive an award of Performance
Shares in 2008, the Company must have TRS for the Measurement Period that
exceeds the greater of (i) the 12% Share Increase or (ii) the 115% MSRI Share
Increase, both for the Measurement Period.
The 12% Share Increase equals the initial value of a share ($34.97) times
40.4928% (5) or $14.1603. For this example, the MSRI was 600 at January 1, 2005
and 780 at December 31, 2007. The percentage increase in the MSRI is 30% (the
180-point increase in the MSRI divided by its 600-point level as of January 1,
2005). 115% MSRI is therefore 30% times 115% = 34.5%. The initial share price of
$34.97 is multiplied by 34.5% to obtain a 115% MSRI Share Increase of $12.06,
which is less than the 12% Share Increase. Thus, TRS must be equal to or greater
than the 12% Share Increase of $14.1603. Because TRS is $26.23, participants are
entitled to a performance award under the Program. The excess of TRS over the
12% Share Increase for the Measurement Period is $12.0697.
The bonus pool equals 6.0% times the amount by which TRS for the Measurement
Period that exceeds the 12% Share Increase times 68,416,938 shares:
     Initial Bonus Pool Amount = $0.7242 x 68,416,938 shares = $49,547,546
The dilution cap is 1.5% times market capitalization of $3,762,931,590 or
$56,443,974. The bonus pool amount is less than the cap.
A is entitled to 15% of the bonus pool or 15% x $49,547,546 = $7,432,132. The
amount is converted to shares by dividing it by the value of one share at the
time of the Change in Control is effective on March 31, 2008, and rounding down
to the nearest whole share. As stated above, that price is $55. Thus A will be
awarded 135,130 Performance Shares ($7,432,132/$55.00 share = 135,130 shares).
Example 4. When Buy Back and Public Offering Occur
A participates in the Program. As in all prior examples, the Company has
68,416,938 outstanding shares on April 1, 2005. The Company buys back 5,000,000
shares on October 1, 2005, and then sells 10,000,000 newly issued shares on
October 1, 2007 through a public offering which does not result in a change in
control.
For the 4-year Measurement Period, dividends equal $8.39 per share. The average
closing price per share for the 20 trading days ending April 1, 2005 is $34.97
and the average closing price per share for the 20 trading days ending March 31,
2009 is $64.00.

4



--------------------------------------------------------------------------------



 



The TRS over the Measurement Period on one share is calculated as follows:

         
3/31/09 Value of One Share
  $ 64.00  
+ Dividends over Measurement Period on One Share
    +8.39  
- 1/1/04 Value of One Share
    -34.97  
 
     
 
       
TRS
  $ 37.42  

In order for the participants in the Program to receive an award of Performance
Shares in 2009, TRS for the Measurement Period must exceed the greater of
(i) the 12% Share Increase or (ii) the 115% MSRI Share Increase. In this
example, the 12% Share Increase is greater than the 115% MSRI Share Increase.
The 12% Share Increase is $20.056 ($34.97 times 57.3519%). The TRS for the
Measurement Period of $37.42 exceeds the 12% Share Increase test and
participants are entitled to receive Performance Shares under the Program.
Because TRS for the Measurement Period exceeds the 12% Share Increase, the
calculation of the bonus pool equals 6.0% times TRS for the Measurement Period
that is greater than a 12% Share Increase the sum times the number of Weighted
Average Outstanding Shares for the Measurement Period. In this case, 6% of the
amount per share by which the TRS for the Measurement Period is $1.0418.
Because the number of shares did not remain constant throughout the Measurement
Period, the number of shares used to calculate the bonus pool amount must be
weighted to reflect the fluctuation. In this example, only two changes occurred
during the Measurement Period: The Company’s buy back of 5,000,000 shares on
October 1, 2005 and the Company’s sale of 10,000,000 shares on October 1, 2007
through a public offering.
The weighted number of shares for the determination of the bonus pool is
calculated as follows:
The number of outstanding shares at the beginning of the Measurement Period on
April 1, 2005 is multiplied by the number of days during which there were
68,416,938 outstanding shares (January 1, 2005 through June 30, 2005) and then
divided by the total number of days in the entire Measurement Period:
68,416,938 shares x 181 days = 8,476,020 shares
1,461 days
The buy back on October 1, 2005 reduced the number of outstanding shares to
63,416,938 shares. This number is multiplied by the number of days from
October 1, 2005 through September 30, 2007, the day before the sale of
10,000,000 shares, and then divided by the total number of days in the entire
Measurement Period:

5



--------------------------------------------------------------------------------



 



63,416,938 shares x 730 days = 31,686,766 shares
1,461 days
The sale of 10,000,000 shares on October 1, 2007 increased the number of shares
to 73,416,938. This number is multiplied by the number days from October 1, 2007
through the end of the Measurement Period (March 31, 2009) and then divided by
the total number of days in the Measurement Period (2008 is a leap year):
73,416,938 shares x 550 days = 27,638,135 shares
1,461 days
The number of shares (Weighted Average Outstanding Shares for the Measurement
Period) to be used to calculate the bonus pool is the sum of these three numbers
or 67,800,917 shares. This number is multiplied by $1.0418 to determine the
bonus pool amount of $70,634,995.
The actual number of outstanding shares on December 31, 2008 is 73,416,938. The
total value of the outstanding shares is determined by multiplying that number
by $64.00, which results in $4,698,684,032. The cap on the bonus pool is 1.5% of
that value or $70,480,260. The bonus pool amount is greater than that cap.
A is entitled to 15% of the bonus pool or 15% x $70,480,260 = $10,572,039. This
amount is converted to shares by dividing it by the average closing price of a
share for the 20 trading days ending March 31, 2009 ($64.00) and rounding down
to the nearest whole share. Thus A will be awarded 165,188 shares
($10,572,039/$64.00/share = 165,550 shares).

6